Name: Commission Regulation (EEC) No 1979/82 of 19 July 1982 on the analytical method for determining the dry weight content of tomato juice for the purposes of Note 4 to Chapter 20 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: plant product;  natural and applied sciences;  beverages and sugar
 Date Published: nan

 Avis juridique important|31982R1979Commission Regulation (EEC) No 1979/82 of 19 July 1982 on the analytical method for determining the dry weight content of tomato juice for the purposes of Note 4 to Chapter 20 of the Common Customs Tariff Official Journal L 214 , 22/07/1982 P. 0012 - 0014 Finnish special edition: Chapter 2 Volume 3 P. 0132 Spanish special edition: Chapter 02 Volume 9 P. 0100 Swedish special edition: Chapter 2 Volume 3 P. 0132 Portuguese special edition Chapter 02 Volume 9 P. 0100 *****COMMISSION REGULATION (EEC) No 1979/82 of 19 July 1982 on the analytical method for determining the dry weight content of tomato juice for the purposes of Note 4 to Chapter 20 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provision must be made for the classification of tomato juice; Whereas Note 4 to Chapter 20 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 1883/82 (3), provides that the classification of tomato juice depends on its dry weight content; Whereas it is necessary to adopt an analytical method for determining the dry weight content; Whereas on the basis of studies and experiments, the method described in the Annex to this Regulation was found to ensure the best results; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of Note 4 to Chapter 20 of the Common Customs Tariff, the dry weight content of tomato juice shall be determined by the method set out in the Annex. Article 2 This Regulation shall enter into force on the 42nd day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 207, 15. 7. 1982, p. 4. ANNEX 1. PURPOSE AND FIELD OF APPLICATION This method allows the determination of the dry weight content of tomato juice. 2. DEFINITION The dry weight content of tomato juice is defined as the residue obtained by drying the sample in accordance with the method described below. 3. PRINCIPLE Loss in mass through drying is determined by mixing the sample thoroughly with diatomaceous earth or similar material, pre-drying the mixture and then drying it in a vacuum drying oven for two hours at 70 ± 1 °C and at approximately 6;6 kPa (66 mbar). 4. REAGENTS 4.1. Diatomaceous earth or similar material. 4.2. Distilled water. 5. APPARATUS 5.1. Drying appliances 5.1.1. Vacuum drying oven with automatic temperature setting, thermometer and vacuum gauge. This drying oven must be so designed that differences in temperature at various locations on the slide - in trays do not exceed 2 °C. 5.1.2. Drying oven with a ventilating device, automatic temperature setting and thermometer. The design of this drying oven must be such as to ensure rapid circulation of the air inside it and sufficient exchange with the air outside it, thus achieving rapid evacuation of moisture. 5.1.3. If necessary, the following as well: Water bath. 5.2. Air-drying installation, consisting of a drying column packed with freshly activated silica gel or an equivalent desiccant containing a moisture indicator. The drying column is connected in series to a gas washbottle containing concentrated sulphuric acid, which in turn has to be connected, for drying purposes, to the air-intake aperture of the drying oven. An empty washbottle, acting as a safety vessel, has to be installed upstream and downstream of the washbottle containing concentrated sulphuric acid. 5.3. Vacuum pump by means of which a vacuum of at least 6;6 kPa (66 mbar) can be maintained in the drying oven (5.1.1). 5.4. A flat-bottomed corrosion-resistant metal dish with a diameter of at least 100 mm and a height of at least 30 mm, fitted with a tightly fitting lid. 5.5. Glass rod. 5.6. Desiccator with freshly activated silica gel or an equivalent desiccant containing a moisture indicator. 5.7. Analytical balance. 6. PROCEDURE 6.1. Weigh about 1;5 g diatomaceous earth (4.1) into a dish (5.4). Transfer the open dish to the drying oven with the lid and dry for 30 minutes at 110 ± 3 °C. Put the lid on the dish and transfer to the desiccator (5.6), allow to cool and weigh accurately. 6.2. Weigh accurately about 15 g of the sample into the dish. Weigh quickly in order to prevent loss of moisture. 6.3. Mix the sample material with the diatomaceous earth (4.1) using the glass rod (5.5) and distribute the mixture evenly in the dish. To facilitate distribution, the mixture may be diluted with distilled water (4.2). Rinse the glass rod with distilled water. 6.4. Using one of the methods described below, dry the test sample to apparent dryness. 6.4.1. Place the dish containing the test sample on the boiling water bath (5.1.3). 6.4.2. Transfer the dish containing the test sample to the drying oven at 70 °C (5.1.2). 6.4.3. Place the dish containing the test sample in the vacuum drying oven (5.1.1) at 70 °C and reduce the pressure to about 41;3 kPa (413 mbar). 6.5. Place the dish containing the partially dried test sample in the vacuum drying oven (5.1.1). Reduce the pressure to about 6;6 kPa (66;6 mbar) (corresponding to two to four air bubbles per second through concentrated sulphuric acid). Allow the test sample to dry for two hours at 70 ± 1 °C. Close the vacuum line and admit dry air slowly until atmospheric pressure is reached. 6.6. Transfer the closed dish containing the dried test sample immediately to the desiccator (5.6) and weigh as soon as ambient temperature is reached. 7. PRESENTATION OF THE RESULTS Formula and method of calculating the results The percentage dry weight content is calculated by means of the following equation: 1.2.3 // % dry weight content = // (m1 - m2) Ã  // 100 m0 where: m0 = original mass of test sample in g, m1 = mass of dish with diatomaceous earth, lid and dried residue in g, m2 = mass of dish with diatomaceous earth and lid in g.